Citation Nr: 0822465	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-28 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.  

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from March 1950 to 
February 1954.  He died in April 2005.  The appellant is his 
widow (surviving spouse).  She appealed to the Board of 
Veterans' Appeals (Board) from a December 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The veteran died in April 2005.  The death certificate 
lists the causes of death as polymicrobial infection due to 
pneumonia, a urinary tract infection, and sepsis, due to 
renal failure.  

2.  At the time of his death, the veteran had two service-
connected disabilities:  an above-the-left-knee amputation 
secondary to a cold weather injury, rated as 
80-percent disabling; and neuropathy and peripheral vascular 
disease of his right lower extremity also secondary to (i.e., 
residuals of) the cold weather injury, rated as 20-percent 
disabling.  

3.  There is no evidence of polymicrobial infection, 
pneumonia, a urinary tract infection, sepsis, or renal 
failure (i.e., the causes of the veteran's death) during his 
military service or for many years thereafter, and there is 
no link between the causes of his death and his military 
service.

4.  There also is no competent evidence of record that his 
two service-connected cold weather injuries involving his 
lower extremities were a principal or contributory cause of 
his death.  

5.  As to the 38 U.S.C.A. § 1318 claim, the veteran was not 
evaluated totally disabled for 10 continuous years 
immediately preceding his death; was not totally disabled 
from date of his discharge for a period of not less than 5 
years immediately preceding his death; and was not a former 
prisoner of war (POW).

6.  Also concerning the § 1318 claim, the veteran was not 
"entitled to receive" total disability compensation by way 
of the eight possible exceptions listed under 38 C.F.R 
§ 3.22(b).  

7.  The veteran had no pending claim for any VA benefits at 
the time of his death.  


CONCLUSIONS OF LAW

1.  The veteran's death is not attributable to a disability 
incurred in or aggravated by his military service.  38 
U.S.C.A. §§ 101(16), 1101, 1110, 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.1(k), 3.5(a), 3.102, 3.303, 3.312 (2007).

2.  The criteria are not met for DIC pursuant to 38 U.S.C.A. 
§ 1318.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2007).

3.  The claim of entitlement to accrued benefits is without 
legal merit.  38 U.S.C.A. §§ 5101(a), 5121 (West 2002 and 
Supp. 2007); 38 C.F.R. § 3.1000 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

With regard to the claim for entitlement to DIC pursuant to 
38 U.S.C.A. § 1318 and to the claim for entitlement to 
accrued benefits, the provisions of the Veterans Claims 
Assistance Act (VCAA) have no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  Manning v. Principi, 16 
Vet. App. 534, 542-543 (2002).  See also Smith v.Gober, 14 
Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002), cert. denied, 537 U.S. 821 (2002); VAOGCPREC 5-2004 
(June 23, 2004).

With regard to the cause of death claim, review of the claims 
folder reveals compliance with the VCAA.  That is, by way of 
VCAA letters dated in September 2005 and January 2007, the RO 
advised the appellant of the evidence needed to substantiate 
her cause of death claim and explained what evidence VA was 
obligated to obtain or to assist her in obtaining and what 
information or evidence she was responsible to provide.  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. 3.159 was recently amended to 
eliminate the 4th element requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, here, the presence of this element 
is of no consequence since it is no longer required by law.   

With regard to additional notice, the January 2007 letter 
from the RO further advised her that an effective date will 
be assigned if service connection for cause of death is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The Board sees the RO did not provide the appellant with all 
general VCAA notice prior to the December 2005 adverse 
determination on appeal.  But in Pelegrini II, the Court 
clarified that in these situations VA does not have to 
vitiate that decision and start the whole adjudicatory 
process anew, as if that decision was never made.  Rather, VA 
need only ensure the appellant receives (or since has 
received) content-complying VCAA notice, followed by 
readjudication of her claims, such that she is still provided 
proper due process.  In other words, she must be given an 
opportunity to participate effectively in the processing of 
his claims.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, however, the RO provided additional VCAA Dingess notice 
in January 2007, but did not go back and readjudicate the 
cause of death claim by way of a subsequent SSOC.  So in 
essence, based on the above caselaw, the timing defect in 
VCAA notice was not rectified.  Regardless, the Court also 
recently held the failure of the claimant to submit 
additional evidence following proper notification may 
constitute a waiver of readjudication or render the error 
harmless.  Medrano v. Nicholson, 21 Vet. App. 165, 173 
(2007).  Here, the appellant did not submit any additional 
evidence in response to the January 2007 VCAA Dingess notice 
letter.  Therefore, the absence of a subsequent SSOC after 
this notice is not prejudicial because the result of such a 
readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication. Medrano, 21 Vet. App. at 173.  It follows that 
an in depth prejudicial error analysis by way of Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply not 
warranted here based on the timing error alone.     

However, with regard to content of VCAA notice, the Board 
observes no VCAA notice letter of record was fully complaint 
with Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), in 
that no letter of record discussed 1) a statement of the 
conditions for which a veteran was service-connected at the 
time of his death; 2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and 3) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a condition not yet service connected.  

In this regard, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit Court held that any error by 
VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), concerning any element of a 
claim, is presumed prejudicial.  Further, VA, not the 
appellant, has the burden of rebutting this presumption by 
showing the error was not prejudicial to the appellant in 
that it does not affect the essential fairness of the 
adjudication.  To do this, VA must demonstrate:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim"); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Additionally, consideration should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  
          
Here, the Board finds that the presumption of prejudice due 
to the content error by not providing Hupp notice for her DIC 
claims has been rebutted:  (1) based on the communications 
sent to the appellant over the course of this appeal, she 
clearly has actual knowledge of the evidence she is required 
to submit in this case; and (2) based on her contentions and 
the communications provided to her by VA over the course of 
this appeal, she reasonably understands from the notices 
provided what was needed.

Specifically, the appellant submitted personal statements, 
hospital records, and a death certificate showing actual 
knowledge of the evidence required to prove her DIC claim.  
She specifically stated in her NOD and substantive appeal 
that the veteran's service-connected cold weather injuries to 
his lower extremities contributed to or accelerated his death 
by an infection.  Moreover, the July 2006 SOC provided the 
appellant with a summary of the pertinent evidence as to her 
cause of death claim, a citation to the pertinent laws and 
regulations governing her cause of death claims, and a 
summary of the reasons and bases for the RO's decision to 
deny her cause of death claim.  Overall, the appellant was 
afforded a meaningful opportunity to participate effectively 
in the adjudication of her DIC claim.  Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006) (finding that the Board had 
erred by relying on various post-decisional documents for 
concluding that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, but determining nonetheless 
that the evidence established the appellant was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, so found the error was harmless).  
Therefore, the presumption of prejudice due to a content 
error for her cause of death claim has been rebutted.  

As for the duty to assist, the RO has obtained the veteran's 
service treatment records (STRs), service personnel records 
(SPRs), and an earlier VA examination.  The appellant has 
submitted hospital records and a certificate of death.  

The Board acknowledges VA has not obtained a medical opinion 
with respect to the appellant's cause of death claim.  In 
DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the 
Federal Circuit held that 38 U.S.C. § 5103A(a) does not 
always require the Secretary to assist the claimant in 
obtaining a medical opinion or examination for a DIC claim, 
but it does require VA to assist a claimant in obtaining such 
whenever it is necessary to substantiate the DIC claim.  The 
Federal Circuit added that there was no duty to provide a VA 
opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since 
this provision is explicitly limited to claims for disability 
compensation (service connection), which is defined as a 
monthly payment made by VA to a veteran, and therefore does 
not pertain to a DIC claim.  Id.  But see Wood v. Peake, No. 
07-7174 (Fed. Cir. Mar. 28, 2008) (holding that in the 
context of a DIC claim, the VA must also consider that 38 
U.S.C. § 5103A(a) only excuses VA from making reasonable 
efforts to provide an examination when no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim).  In this case, there is no medical 
evidence in any way implying that the veteran's service-
connected disorders contributed to the nonservice-connected 
causes of his death, which were clearly listed on his death 
certificate.  Therefore, there is no possibility that a 
medical opinion on this issue would assist the appellant.
Thus, the Board is satisfied that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  



Governing Laws and Regulations for Service Connection for 
Cause of Death

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran, with service connection 
determined according to the standards applicable to 
disability compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.5(a) (2007); see 38 U.S.C.A. Chapter 11.  
Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. 
§§ 3.1(k), 3.303(a).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation, 
or by use of applicable presumptions, if available.  
38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

VA considers the veteran's death as due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal (primary) 
cause of death is one that singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b). A 
contributory cause of death is one that contributed 
substantially or materially to death, hastened it, or aided 
or lent assistance to death.  38 C.F.R. § 3.312(c).

There are primary causes of death that, by their very nature, 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was, itself, of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  In such case, 
the physician must relate the current condition to the period 
of service.  Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Analysis

The veteran died in April 2005.  The death certificate lists 
the causes of his death as polymicrobial infection due to 
pneumonia, a urinary tract infection, and sepsis, due to 
renal failure.  None of these disorders were service 
connected at the time of his death.  However, at the time of 
his death, he had two service-connected disabilities.  First, 
he had an above-the-left-knee amputation secondary to a 
cold weather injury, rated as 80-percent disabling.  Second, 
he was service connected for residuals (neuropathy and 
peripheral vascular disease) of cold weather injury to his 
right lower extremity, rated as 20-percent disabling.  
He also had been in receipt of a total disability (i.e., 
100%) rating due to individual unemployability (TDIU) since 
August 16, 2001, in addition to special monthly compensation 
(SMC) under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on 
account of anatomical loss of one foot.  As well, he had been 
deemed entitled to special automobile and adaptive equipment 
under 38 U.S.C.A. § 3901 and had established basic 
eligibility to benefits under Chapter 35 of 38 U.S.C.A.



The appellant asserts that the veteran's service-connected 
residuals of cold-weather injuries to both lower extremities 
were principal or contributory causes of his death.  She 
alleges these service-connected disorders caused the 
polymicrobial infection, thereby contributing to his death.  
See March 2006 notice of disagreement (NOD) and August 2006 
substantive appeal (VA Form 9).  

With regard to the service-connected residuals of the cold-
weather injuries involving the veteran's lower extremities, 
there is no competent evidence of record that these disorders 
were a principal or a contributory cause of his death.  
38 C.F.R. § 3.312(a).  That is, the Board finds no competent 
evidence of a nexus between the causes of his death and his 
period of military service or any of his service-connected 
disabilities.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).  As to his already service-
connected disabilities, the death certificate does not 
mention his lower extremity injuries as either principal or 
contributory causes of his death.  In fact, the box for 
contributory causes of death was left blank.  There is also 
no other medical evidence in the claims file suggesting his 
service-connected injuries contributed to the causes of his 
death, including his polymicrobial infection, despite the 
appellant's lay contentions to the contrary.  In making this 
determination, the Board has reviewed a Vet Center hospital 
discharge summary dated in April 2005, several days before 
the veteran's death.  It provides a history indicating he had 
suffered a severe, but not service-connected, cerebrovascular 
accident (CVA or stroke) several years earlier in September 
2002, after being admitted for heart problems.  He was 
rehospitalized since then up to the time of his death for a 
variety of nonservice-connected disorders, including 
complications of his prior CVA, pneumonia, hypertension, 
hyperlipidemia, various heart problems, as well as his 
service-connected peripheral vascular disease.  However, 
again, there is no medical evidence his service-connected 
disorders were a contributory cause of his death.  



That is to say, the evidence does not show that his service-
connected disorders contributed substantially or materially, 
combined, aided, or lent assistance to the cause of his 
death.  38 C.F.R. § 3.312(c).  The Board emphasizes that it 
is not sufficient to show these disorders casually shared in 
producing death, but rather it must be shown there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Finally, as to the actual causes of death listed on his death 
certificate - specifically, polymicrobial infection due to 
pneumonia, a urinary tract infection, and sepsis, due to 
renal failure, there is no evidence of a relationship between 
these disorders and the veteran's period of military service 
in the early 1950s.  38 C.F.R. § 3.303; Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
In this regard, STRs are negative for any complaint, 
treatment, or diagnosis of these disorders.  In fact, the 
medical evidence shows the veteran was not diagnosed with any 
of these disorders until decades after his discharge from 
service.  The U. S. Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service-connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Therefore, 
service connection for these disorders may not be established 
based on chronicity in service or continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b); Savage, 
10 Vet. App. at 494-97.  In any event, the appellant-widow 
does not contend, and evidence does not otherwise establish, 
that the causes of death listed on the death certificate 
began during the veteran's time in service many years ago.

The Board emphasizes that, although the appellant is 
competent to report her observations on the veteran's medical 
symptoms and discomfort before his death, she is not 
competent to render an etiological opinion as to the medical 
cause(s) of his death, absent evidence showing that she has 
medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death, so there is no reasonable doubt to resolve 
in the appellant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Governing Laws and Regulations for 38 U.S.C.A. § 1318 Claim

If the veteran's death is determined not to be service 
connected, as is the case here, pursuant to 38 U.S.C.A. § 
1318, entitlement to DIC may be established in the same 
manner as if the veteran's death were service connected where 
it is shown that the death was not the result of willful 
misconduct, and the veteran (1) was continuously rated 
totally disabled for the 10 years immediately preceding 
death, (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service, or (3) 
was a former prisoner of war (POW) who died after September 
30, 1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22(a) (effective Jan. 21, 2000).  The total rating may be 
schedular or may be a total disability rating based on 
unemployability (TDIU).  38 C.F.R. § 3.22(c).  

Even if the veteran was not actually receiving total 
disability compensation per the above circumstances, he still 
may have been "entitled to receive" total disability 
compensation by way of one of the eight possible exceptions 
listed under 38 C.F.R. § 3.22(b).      

The term "entitled to receive" can mean that the veteran 
filed a claim for disability compensation during his lifetime 
and one of the following two circumstances is met: (1) the 
veteran would have received total disability compensation at 
the time of death for a service-connected disability rated 
totally disabling for the period specified in paragraph 
(a)(2) of this section but for clear and unmistakable error 
(CUE) committed by VA in a decision on a claim filed during 
the veteran's lifetime concerning the issues of service 
connection, disability evaluation, or effective date; or (2) 
additional evidence submitted to VA before or after the 
veteran's death, consisting solely of service department 
records that existed at the time of a prior VA decision but 
were not previously considered by VA, provides a basis for 
reopening a claim finally decided during the veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively in accordance with §§ 
3.156(c) and 3.400(q)(2) of this part for the relevant period 
specified in paragraph (a)(2) of this section.  38 C.F.R. § 
3.22(b)(1) and (2).    

In addition, the term "entitled to receive" can also mean 
that at the time of death, the veteran had service-connected 
disability rated totally disabling by VA, but was not 
receiving compensation due to six more possible 
circumstances:  (1) VA was paying the compensation to the 
veteran's dependents; (2) VA was withholding the compensation 
under authority of 38 U.S.C. § 5314 to offset an indebtedness 
of the veteran; (3) the veteran had not waived retired or 
retirement pay in order to receive compensation; (4) VA was 
withholding payments under the provisions of 10 U.S.C. § 
1174(h)(2); (5) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (6) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. 
§ 3.22(b)(3).  

In Cole v. West, 13 Vet. App. 268 (1999), the Court held that 
in cases in which the survivor seeks to establish entitlement 
to DIC under 38 U.S.C.A. § 1318 via CUE, she must provide the 
date or the approximate date of the decision or otherwise 
provide sufficient detail so as to identify the decision 
sought to be attacked collaterally, and establish how based 
on the evidence of record and the law at the time of the 
decision, the veteran would have been entitled to receive a 
total rating. 

Previously, under the "hypothetical entitlement" approach, 
for claims for DIC benefits filed before January 21, 2000, if 
the survivor of a deceased veteran could prove that a veteran 
would have been entitled to receive compensation for a 100% 
disabling service-connected disability for ten years prior to 
death, then the survivor may claim DIC benefits under § 1318, 
even though the deceased veteran did not actually receive 
such compensation.  VA Gen. Coun. Prec. 68-90 (July 18, 
1990).  However, effective January 21, 2000, 38 C.F.R. § 3.22 
precluded survivors of veterans from bringing claims for DIC 
benefits using a "hypothetical entitlement" approach for 
claims pending as of that date.  Rodriguez v. Nicholson, 19 
Vet. App. 275 (2005).  See also 65 Fed. Reg. 3,388 (Jan. 21, 
2000).     

Subsequently, applying the three-part test outlined in 
Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 
2005), the U.S. Court of Appeals for the Federal Circuit held 
that 38 C.F.R. § 3.22, barring the use of the "hypothetical 
entitlement" theory, does not have a retroactive effect and 
may be applied to claims for DIC benefits filed by survivors 
before January 21, 2000.  In essence, the amended regulation, 
38 C.F.R. § 3.22, does not have an impermissible retroactive 
effect, and may be applied in order to bar DIC claims filed 
by survivors under the "hypothetical entitlement" theory 
for claims, no matter when the claim was filed.  Rodriguez v. 
Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008).  
   
Analysis

In this case, at the time of his death in April 2005, the 
veteran had two service-connected disabilities, listed above.  
However, the combined service-connected rating was 100 
percent from August 16, 2001.  On that date, the veteran's 
award of a total disability rating based on individual 
unemployability (TDIU) was effective.  
  
Nonetheless, the veteran did not have total disability for a 
period of ten or more years immediately preceding his death.  
His 100 percent rating was in effect for approximately three 
years and eight months.  It follows that he also did not have 
total disability (100 percent) for at least five years from 
the date of his separation from service in February 1954.  
Furthermore, his SPRs do not reveal that he was a former POW, 
and there is no allegation of record that he was.  In 
addition, any potential claims based on "hypothetical 
entitlement" are now barred as matter of law per Rodriguez 
v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008).  Thus, the 
veteran is not entitled to benefits pursuant to 38 U.S.C.A. § 
1318 unless he shows he was "entitled to receive" total 
disability compensation by way of one of the eight possible 
exceptions listed under 38 C.F.R. § 3.22(b).      

However, there is no allegation by the appellant or any 
evidence of record showing that she has met the criteria for 
one of the eight exceptions listed under 38 C.F.R. § 3.22(b).  
In this regard, there has been no allegation or evidence of 
CUE in any prior decision, nor has the appellant or her 
representative identified any other basis for granting this 
claim.  38 C.F.R. § 3.22(b)(1).  With regard to CUE, the 
appellant has not provided the date or the approximate date 
of the decision or otherwise provide sufficient detail so as 
to identify the decision sought to be attacked collaterally, 
and establish how based on the evidence of record and the law 
at the time of the decision, the veteran would have been 
entitled to receive a total rating.  See Cole v. West, 
13 Vet. App. 268 (1999).  Therefore, there is no legal basis 
for granting the appellant's claim pursuant to 38 U.S.C.A. 
§ 1318.   

In essence, the facts of this case are not in dispute and the 
law is dispositive.  Accordingly, the appellant's claim under 
the provisions of 38 U.S.C.A. § 1318 must be denied for lack 
of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); accord 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995). 



Governing Laws and Regulations for Accrued Benefits

Benefits to which a beneficiary was entitled at his death, 
based on evidence on file at the date of death or under 
existing ratings or decisions, i.e., accrued benefits, will 
be paid to survivors as provided by law.  38 U.S.C.A. § 
5121(a) (West 2002 and Supp. 2007); 38 C.F.R. § 3.1000(a) 
(2007).  See also Pub. Law No. 108- 183, § 104, 117 Stat. 
2651 (Dec. 16, 2003 ) (amending 38 U.S.C.A. § 5121(a) to 
repeal the two-year limit on accrued benefits for deaths 
occurring on or after the date of enactment).  

The implementing regulation for accrued benefits, 38 C.F.R. § 
3.1000, also underwent similar amendments, effective January 
29, 2007.  See 71 Fed. Reg. 37027, 37029 (June 29, 2006) 
(proposed rule), and 71 Fed. Reg. 78368-69 (Dec. 29, 2006) 
(final rule).  The proposed rule made it clear that if the 
beneficiary died on or after December 16, 2003, as is the 
case here since the veteran died in April 2005, the 
subsequent claim for accrued benefits will be adjudicated 
under the new version of 38 C.F.R. § 3.1000 (with no two-year 
limitation on accrued benefits and with other minor 
modifications).  See 71 Fed. Reg. 37029 (June 29, 2006) 
(proposed rule).

Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c).

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death or else be entitled to them under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 
1998).   The Federal Circuit specified that a claim must have 
been filed on or behalf of the veteran prior to his death in 
the specific form prescribed by the Secretary in accordance 
with 38 U.S.C.A. § 5101(a) (West 2002 and Supp. 2007).  
Jones, 136 F.3d at 1299.  Further, a "claim for VA benefits 
pending on the date of death" means a claim filed with VA 
that had not been finally adjudicated by VA on or before the 
date of death.  38 C.F.R. § 3.1000(d)(5); Jones, 136 F.3d at 
1299.  

A consequence of the derivative nature of the claimant's 
entitlement to a veteran's accrued benefits claim is that, 
without the veteran having a claim pending at time of death, 
the claimant has no claim upon which to derive his or her own 
application. Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed 
Cir. 1996).  

The threshold question in any claim for VA benefits is 
whether status as an eligible claimant has been established.  
See Hayes v. Brown, 7 Vet. App. 420 (1995).

Analysis

With regard to threshold issues, the claim for accrued 
benefits was timely filed in September 2005 within one year 
of the veteran's April 2005 death.  38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c).  In addition, the veteran's spouse is an 
individual to whom accrued benefits may be paid.  38 U.S.C.A. 
§ 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  

However, here, there were simply no claims pending on the 
date of the veteran's death in April 2005.  The most recent 
December 2002 claim for secondary service connection for the 
veteran's stroke had been denied by the RO in a final January 
2003 rating decision.  The RO notified the veteran of that 
decision and apprised him of his procedural and appellate 
rights, but he did not initiate an appeal with one year of 
the decision.  Therefore, that decision is final and binding 
on him based on the evidence then of record.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2007).   As such, there was no outstanding claim 
filed with VA which had not been finally adjudicated by VA on 
or before the date of death.  38 C.F.R. § 3.1000(d)(5); 
Jones, 136 F.3d at 1299.  Moreover, the veteran was not 
entitled to accrued benefits under any existing rating or 
decision.    

Therefore, in the absence of any pending claim at the time of 
the veteran's death, or entitlement on the basis of an 
existing rating decision, the law here provides no basis for 
entitlement to accrued benefits, and the appellant's claim 
for accrued benefits therefore lacks legal merit.  Because 
the law, and not the evidence, is dispositive in this case, 
her accrued benefits claim is denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  See Cacalda v. Brown, 9 Vet. App. 261 
(1996); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).


ORDER

Service connection for the cause of the veteran's death is 
denied.   

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.

Entitlement to accrued benefits is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


